COBB, Judge.
The appellants, Rubens and Rejane Santos, challenge a criminal contempt citation entered against them. It was based on the contention that the Santoses had engaged in improper commercial activity on their property in violation of an injunction prohibiting such activity.
Since the order to show cause served upon the Santoses referred to the prospective imposition of civil contempt sanctions, the criminal contempt sanction cannot stand. The contempt order is further confused by a reference to a purge provision, which is an anomaly in a judgment of criminal contempt. See Allman v. Johnson, 488 So.2d 884 (Fla. 5th DCA 1986).
The contempt citation is vacated.
ORDER VACATED.
DIAMANTIS, J., concurs.
GRIFFIN, J., concurs in result.